Citation Nr: 1420798	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-23 739A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for peripheral neuropathy of the hands and feet, to include as due to herbicide exposure, and if so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Saira Spicknall, Counsel



INTRODUCTION

The Veteran served on active duty from February 1958 to February 1961 and from February 1961 to November 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the special processing unit at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, known as the Tiger Team.  Jurisdiction remains with the Indianapolis, Indiana RO.

The Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems reflect that additional medical and procedural records added to the present appeal have been reviewed.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for peripheral neuropathy of the hands and feet, to include as due to herbicide exposure, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed decision of February 2008, the RO denied service connection for peripheral neuropathy of the hands and feet.

2.  The evidence added to the record since February 2008 rating decision was not previously submitted to agency decisionmakers, is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy of the hands and feet.  


CONCLUSIONS OF LAW

1.  The February 2008 rating decision that denied service connection for peripheral neuropathy of the hands and feet is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been presented to reopen the claim of service connection for peripheral neuropathy of the hands and feet.  38 U.S.C.A. § 1110, 1131, 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The Board finds that the RO has substantially satisfied the duties to notify and assist, as required by the VCAA.  See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159 (2013).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the Veteran in proceeding with this issue given the fully favorable nature of the Board's decision.  

Analysis

Because the RO previously denied the Veteran's claim seeking entitlement to service connection for peripheral neuropathy of the hands and feet in a February 2008 rating decision, and the Veteran did not initiate an appeal, the doctrine of finality as enunciated in 38 U.S.C.A. §§ 7104(b),  7105(c) (West 2002) applies, and thus that decision became final based on the evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104.  

The February 2008 rating decision denied the claim for service connection for service connection for peripheral neuropathy of the hands and feet, finding that the evidence failed to show medical evidence that the Veteran had been diagnosed with numbness or peripheral neuropathy of any extremity.  

The Board finds that the newly received evidence after the February 2008 rating decision when considered in conjunction with the previous evidence of record, presents a more complete picture of the origin of the Veteran's peripheral neuropathy.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In particular, lay statements by the Veteran and his wife reflect of experiencing symptoms of numbness of the hands and feet.  In addition, private medical records received after the February 2008 rating decision demonstrate a diagnosis and treatment for peripheral neuropathy, noted as early as June 2007.  This evidence is not cumulative or redundant and, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim for service connection for peripheral neuropathy of the hands and feet, to include as due to herbicide exposure.  See 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.303 (2013).  Therefore, this claim is reopened.  


ORDER

New and material evidence having been received, the claim for service connection for peripheral neuropathy of the hands and feet, is reopened; and the appeal is granted to this extent only.  


REMAND

In light of the evidence demonstrating the Veteran served in the Republic of Vietnam during the Vietnam War Era and he has a current diagnosis of peripheral neuropathy, the Board finds that an adequate VA examination and etiology opinion is required to facilitate appellate review in order to determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current peripheral neuropathy originated during his active service or within one year after his service in the Republic of Vietnam, or was otherwise caused by or related to his active service, including the presumed herbicide exposure and/or head injury documented in service.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Locklear v. Nicholson, 20 Vet. App. 410 (2006); see Waters v. Shinseki, 601 F.3d 1274, 1276 (2010).  

In addition, as the record reflects the Veteran has received continuing treatment at VA and the last VA medical records associated with the file are from August 2012, any outstanding and current ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file any pertinent VA and non-VA medical records adequately identified by the Veteran, to include all outstanding VA medical records from August 2012.  

2.  Thereafter, schedule the Veteran for a VA neurological examination.  The claims folder and a copy of this remand are to be made available to and reviewed by the examiner in connection with the examination to determine the current nature and etiology of the Veteran's peripheral neuropathy.  All necessary testing should be performed, including electromyography (EMG) and nerve conduction velocity tests (NCV).  

The examination report is to contain a notation that the examiner reviewed the claims file to include: (1) service personnel records, demonstrating he served in the Republic of Vietnam during the Vietnam War Era and therefore, exposure to herbicides is presumed; (2) the private medical records demonstrating a current diagnosis of peripheral neuropathy; and (3) any additional information from obtained private and VA medical records.  

Please note, the Veteran and his spouse are competent to attest to any lay observable symptoms witnessed and past treatment rendered.  

The examiner is asked to answer the following:  

(a).  Is there a current peripheral neuropathy disability of the hands and feet?  If so, please identify which extremities are affected, including the left and/or right hand as well as the left and/or right foot.  If no peripheral neuropathy is found, please comment on the private medical records which include a diagnosis of peripheral neuropathy.  

(b).  If the Veteran has peripheral neuropathy of any extremity, the examiner is then asked to furnish opinions with respect to the following:

(i)  whether it is at least as likely as not (50 percent or greater probability) that peripheral neuropathy of the identified extremities had its clinical onset during the Veteran's active service from February 1958 to February 1961 and from February 1961 to November 1974; or 

(ii) whether it is at least as likely as not that peripheral neuropathy of the identified extremities had its clinical onset within one year after his active service in the Republic of Vietnam from October 1965 to October 1966, from December 1969 to December 1970 and from March 1971 to January 1972; or

(iii) whether it is at least as likely than not that any currently diagnosed peripheral neuropathy disorder is otherwise related to the Veteran's active service, including presumed herbicide exposure and/or his in-service head injury; or 

(iv) whether it is at least as likely than not that any currently diagnosed peripheral neuropathy disorder was caused by the Veteran's service-connected degenerative joint disease and degenerative disc disease of the thoracolumbar spine; or

(v) whether it is at least as likely than not that any currently diagnosed peripheral neuropathy disorder was aggravated by the Veteran's service-connected degenerative joint disease and degenerative disc disease of the thoracolumbar spine.

Please explain the reasons for any opinions rendered and include a discussion of the relevant evidence noted above.  

3.  Next, review the claims folder and ensure that all of the foregoing development has been conducted and completed in full.  In particular, determine whether the examiner has responded to all instructions.  If not, the report must be returned for corrective action.  38 C.F.R. § 4.2 (2013).  

4.  Finally, readjudicate the Veteran's claim based on all the evidence of record, including any additional information obtained as a result of this remand.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and given the opportunity to respond thereto.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


